court's jurisdiction. See NRS 34.320; Smith v. Eighth Judicial Dist. Court,
                107 Nev. 674, 677, 818 P.2d 849, 851 (1991). Writ relief is typically not
                available, however, when the petitioner has a plain, speedy, and adequate
                remedy at law.     See NRS 34.020; NRS 34.170; NRS 34.330; Int'l Game
                Tech., 124 Nev. at 197, 179 P.3d at 558; Las Vegas Police Prot. Ass'n, 122
                Nev. at 241, 130 P.3d at 190. Generally, an appeal is an adequate legal
                remedy precluding writ relief.       Pan v. Eighth Judicial Dist. Court, 120
Nev. 222, 224, 88 P.3d 840, 841 (2004).
                              Here, petitioner does not dispute that it will be able to appeal
                the challenged order once a final judgment is entered below, but instead
                contends that the appeal is not an adequate remedy because it is
                uncertain when a final judgment will be entered. If, however, all of the
                claims against petitioner have been resolved and severance from the
                remaining defendants is appropriate, petitioner may seek relief from the
                district court under NRCP 54(b). That rule allows a district court to direct
                the entry of final judgment as to a party in order to allow it to proceed
                with an appeal. NRAP 54(b). And even if severance is not appropriate,
                petitioner's remedy will be in the form of an appeal from the final
                judgment. Regardless, because petitioner has an adequate legal remedy,
                we deny the petition. See NRAP 21(b)(1); NRAP 21(c); Int'l Game Tech.,
                124 Nev. at 197, 179 P.3d at 558; Las Vegas Police Prot. Ass'n, 122 Nev. at
                241, 130 P.3d at 190; Pan, 120 Nev. at 224, 88 P.3d at 841.
                              It is so ORDERED.



                                                                      J.
                                          Hardesty



SUPREME COURT
        OF
     NEVADA
                P C0.4)t
                Parraguirre
                                                        2
                                                                                        J.


(0) 1947A


                                    MERSERIBESSEAMIKEM
                cc: Hon. Mark R. Denton, District Judge
                     Peel Brimley LLP/Seattle
                     Peel Brimley LLP/Henderson
                     Aldrich Law Firm, Ltd.
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A